DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,944,184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna device, comprising: a substrate; a plurality of conductive members positioned at least partially within the substrate, the conductive members establishing a waveguide, a first portion of the substrate being within the waveguide and a second portion of the substrate being outside 10the waveguide; a plurality of first slots positioned at least partially on an exterior surface of the first portion of the substrate; a plurality of second slots positioned at least partially on the exterior surface of the first portion of the substrate, each of the second slots being associated with a 15respective one of the first slots, the first and second slots being configured to establish a radiation pattern that varies across a beam of radiation emitted by the antenna device; and a plurality of parasitic interruptions, at least a first one of the parasitic interruptions being on a first side of the waveguide, the first one of the parasitic 20interruptions having a first set of one or more first parasitic-interruption slots, the first set comprising one or more of the following: a different number of respective parasitic-interruption slots; different lengths of respective parasitic-interruption slots; or different respective continuities, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844